Exhibit 10.1

HARVARD BIOSCIENCE, INC.

EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 14th day of
November, 2008, between Harvard Bioscience, Inc., a Delaware corporation (the
“Company”), and Thomas McNaughton (“Executive”). For purposes of this Agreement
the “Company” shall refer to the Company and any of its predecessors.

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment. The term of this Agreement shall extend from December 15 , 2008
(the “Commencement Date”) until the first anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for an additional year on each anniversary of the Commencement Date
unless, not less than 90 days prior to each such date, either party shall have
given notice to the other that it does not wish to extend this Agreement;
provided, further, that if a Change in Control occurs during the original or
extended term of this Agreement, the term of this Agreement shall,
notwithstanding anything in this sentence to the contrary, continue in effect
for a period of not less than twelve (12) months beyond the month in which the
Change in Control occurred. The term of this Agreement shall be subject to
termination as provided in Paragraph 6 and may be referred to herein as the
“Period of Employment.”

2. Position and Duties. During the Period of Employment, Executive shall serve
as the Chief Financial Officer of the Company and shall have such powers and
duties as may from time to time be prescribed by the Board of Directors (the
“Board”) or the Chief Executive Officer of the Company, provided that such
duties are consistent with Executive’s position or other positions that he may
hold from time to time. Executive shall devote his full working time and efforts
to the business and affairs of the Company. Notwithstanding the foregoing,
Executive may serve on other boards of directors, with the approval of the Board
as long as such service does not materially interfere with Executive’s
performance of his duties to the Company as provided in this Agreement.

3. Compensation and Related Matters.

(a) Base Salary and Incentive Compensation. Executive’s initial annual base
salary shall be $235,000 (Two hundred thirty five thousand Dollars). Executive’s
base salary shall be redetermined annually by the Board or a Committee thereof.
The base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary shall be payable in substantially equal installments on
a bi-weekly or more frequent basis. In addition to Base Salary, Executive shall
be eligible to receive cash incentive compensation as determined by the Board or
a Committee thereof from time to time, and shall also be eligible to participate
in such incentive compensation plans as the Board or a Committee thereof shall
determine from time to time for employees of the same status within the
hierarchy of the Company.

(b) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services hereunder during
the Period of Employment, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(c) Other Benefits. During the Period of Employment, Executive shall be entitled
to continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide no less favorable treatment to the Executive then the
Employee Benefit Plans provided to other members of the Company’s senior
management. As used herein, the term “Employee Benefit Plans” includes, without
limitation, each pension and retirement plan; supplemental pension, retirement
and deferred compensation plan; savings and profit-sharing plan; stock ownership
plan; stock purchase plan; stock option plan; life insurance plan; medical
insurance plan; disability plan; and health and accident plan or

 

1



--------------------------------------------------------------------------------

arrangement established and maintained by the Company on the date hereof for
employees of the same status within the hierarchy of the Company. To the extent
that the scope or nature of benefits described in this section is determined
under the policies of the Company based in whole or in part on the seniority or
tenure of an employee’s service, Executive shall be deemed to have a tenure with
the Company equal to the actual time of Executive’s service with the
Company. During the Period of Employment, Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement. Any payments or benefits payable to Executive under a plan or
arrangement referred to in this Subparagraph 3(c) in respect of any calendar
year during which Executive is employed by the Company for less than the whole
of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed. Should any such payments or benefits accrue
on a fiscal (rather than calendar) year, then the proration in the preceding
sentence shall be on the basis of a fiscal year rather than calendar year.

(d) Vacations. Executive shall be entitled to twenty (20) paid vacation days in
each calendar year, which shall be accrued ratably during the calendar
year. Executive shall also be entitled to all paid holidays given by the Company
to its executives. To the extent that the scope or nature of benefits described
in this section are determined under the policies of the Company based in whole
or in part on the seniority or tenure of an employee’s service, Executive shall
be deemed to have a tenure with the Company equal to the actual time of
Executive’s service with Company.

4. Unauthorized Disclosure.

(a) Confidential Information. Executive acknowledges that in the course of his
employment with the Company (and, if applicable, its predecessors), he has been
allowed to become, and will continue to be allowed to become, acquainted with
the Company’s business affairs, information, trade secrets, and other matters
which are of a proprietary or confidential nature, including but not limited to
the Company’s and its affiliates’ and predecessors’ operations, business
opportunities, price and cost information, finance, customer information,
business plans, various sales techniques, manuals, letters, notebooks,
procedures, reports, products, processes, services, and other confidential
information and knowledge (collectively the “Confidential Information”)
concerning the Company’s and its affiliates’ and predecessors’ business. The
Company agrees to provide on an ongoing basis such Confidential Information as
the Company deems necessary or desirable to aid Executive in the performance of
his duties. Executive understands and acknowledges that such Confidential
Information is confidential, and he agrees not to disclose such Confidential
Information to anyone outside the Company except to the extent that
(i) Executive deems such disclosure or use reasonably necessary or appropriate
in connection with performing his duties on behalf of the Company;
(ii) Executive is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, Executive shall promptly inform the
Company of such event, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; (iii) such Confidential Information becomes generally
known to and available for use in the Company’s industry (the “laboratory
analytical instruments industry”), other than as a result of any action or
inaction by Executive; or (iv) such information has been rightfully received by
a member of the laboratory analytical instruments industry or has been published
in a form generally available to the laboratory analytical instruments industry
prior to the date Executive proposes to disclose or use such
information. Executive further agrees that he will not during employment and/or
at any time thereafter use such Confidential Information in competing, directly
or indirectly, with the Company. At such time as Executive shall cease to be
employed by the Company, he will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them provided to or
created by him during the course of his employment with the Company.

(b) Heirs, successors, and legal representatives. The foregoing provisions of
this Paragraph 4 shall be binding upon Executive’s heirs, successors, and legal
representatives. The provisions of this Paragraph 4 shall survive the
termination of this Agreement for any reason.

5. Covenant Not to Compete or Solicit or Hire. In consideration for Executive’s
employment by the Company under the terms provided in this Agreement and as a
means to aid in the performance and enforcement of the terms of the provisions
of Paragraph 4, Executive agrees that

 

2



--------------------------------------------------------------------------------

(a) during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not, directly or indirectly, as an owner, director,
principal, agent, officer, employee, partner, consultant, servant, or otherwise,
carry on, operate, manage, control, or become involved in any manner with any
business, operation, corporation, partnership, association, agency, or other
person or entity which is engaged in a business that produces products that
compete directly with any of the Company’s products which are produced by the
Company or any affiliate of the Company or which the Company or any affiliate of
the Company has active plans to produce as of the date of Executive’s
termination of employment with the Company, in any area or territory in which
the Company or any affiliate of the Company conducts or has active plans to
conduct operations as of the date of the Executive’s termination of employment
with the Company; provided, however, that the foregoing shall not prohibit
Executive from owning up to one percent (1%) of the outstanding stock of a
publicly held company engaged in the laboratory analytical instruments industry;
and

(b) during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not directly or indirectly solicit or induce any
present or future employee of the Company or any affiliate of the Company to
accept employment with Executive or with any business, operation, corporation,
partnership, association, agency, or other person or entity with which Executive
may be associated, and Executive will not hire or employ or cause any business,
operation, corporation, partnership, association, agency, or other person or
entity with which Executive may be associated to hire or employ any present or
future employee of the Company.

Should Executive violate any of the provisions of this Paragraph, then in
addition to all other rights and remedies available to the Company at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.

6. Termination. Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties hereunder on a
full-time basis for one hundred eighty (180) calendar days in the aggregate in
any twelve (12) month period, the Company may terminate Executive’s employment
hereunder.

(c) Termination by Company For Cause. At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder for Cause
if such termination is approved by not less than a majority of the Board at a
meeting of the Board called and held for such purpose. For purposes of this
Agreement, “Cause” shall mean: (A) conduct by Executive constituting a material
act of willful misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (B) criminal or civil
conviction of Executive, a plea of nolo contendere by Executive or conduct by
Executive that would reasonably be expected to result in material injury to the
reputation of the Company if he were retained in his position with the Company,
including, without limitation, conviction of a felony involving moral turpitude;
(C) continued, willful and deliberate non-performance by Executive of his duties
hereunder (other than by reason of Executive’s physical or mental illness,
incapacity or disability) which has continued for more than thirty (30) days
following written notice of such non-performance from the Board; (D) a breach by
Executive of any of the provisions contained in Paragraphs 4 and 5 of this
Agreement; or (E) a violation by Executive of the Company’s employment policies
which has continued following written notice of such violation from the Board.

(d) Termination Without Cause. At any time during the Period of Employment, the
Company may terminate Executive’s employment hereunder without Cause if such
termination is approved by a majority of the Board at a meeting of the Board
called and held for such purpose. Any termination by the Company of Executive’s
employment under this Agreement which does not constitute a termination for
Cause under

 

3



--------------------------------------------------------------------------------

Subparagraph 6(c) or result from the death or disability of the Executive under
Subparagraph 6(a) or (b) shall be deemed a termination without Cause. If the
Company provides notice to Executive under Paragraph 1 that it does not wish to
extend the Period of Employment, such action shall be deemed a termination
without Cause.

(e) Termination by Executive. At any time during the Period of Employment,
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason. If Executive provides notice to the Company under
Paragraph 1 that he does not wish to extend the Period of Employment, such
action shall be deemed a voluntary termination by Executive and one without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean that Executive
has complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (A) a substantial diminution or other
substantive adverse change, not consented to by Executive, in the nature or
scope of Executive’s responsibilities, authorities, powers, functions or duties;
(B) any removal, during the Period of Employment, from Executive of his title of
Chief Financial Officer; (C) an involuntary reduction in Executive’s Base Salary
except for across-the-board reductions similarly affecting all or substantially
all management employees; (D) a breach by the Company of any of its other
material obligations under this Agreement and the failure of the Company to cure
such breach within thirty (30) days after written notice thereof by Executive;
(E) the involuntary relocation of the Company’s offices at which Executive is
principally employed or the involuntary relocation of the offices of Executive’s
primary workgroup to a location more than 30 miles from such offices, or the
requirement by the Company that Executive be based anywhere other than the
Company’s offices at such location on an extended basis, except for required
travel on the Company’s business to an extent substantially consistent with
Executive’s business travel obligations; or (F) the failure of the Company to
obtain the agreement from any successor to the Company to assume and agree to
perform this Agreement as required by Paragraph 10 (each of which is hereinafter
referred to as a “Good Reason event”). “Good Reason Process” shall mean that
(i) Executive reasonably determines in good faith that a “Good Reason” event has
occurred; (ii) Executive notifies the Company in writing of the occurrence of
the Good Reason event; (iii) Executive cooperates in good faith with the
Company’s efforts, for a period not less than ninety (90) days following such
notice, to modify Executive’s employment situation in a manner acceptable to
Executive and Company; and (iv) notwithstanding such efforts, one or more of the
Good Reason events continues to exist and has not been modified in a manner
acceptable to Executive. If the Company cures the Good Reason event in a manner
acceptable to Executive during the ninety (90) day period, Good Reason shall be
deemed not to have occurred.

(f) Notice of Termination. Except for termination as specified in Subparagraph
6(a), any termination of Executive’s employment by the Company or any such
termination by Executive shall be communicated by written Notice of Termination
to the other party hereto and shall be effective on the Date of Termination (as
defined below). For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (A) if Executive’s
employment is terminated by his death, the date of his death; (B) if Executive’s
employment is terminated on account of disability under Subparagraph 6(b) or by
the Company for Cause under Subparagraph 6(c), the date on which Notice of
Termination is given or such later date as the Company may specify in the Notice
of Termination; (C) if Executive’s employment is terminated by the Company under
Subparagraph 6(d), sixty (60) days after the date on which a Notice of
Termination is given or such later date as the Company may specify in the Notice
of Termination (or, if such termination occurs as a result of the Company
providing notice to Executive under Paragraph 1 that it does not wish to extend
the Period of Employment, the date of the expiration of the current term of this
Agreement); and (D) if Executive’s employment is terminated by Executive under
Subparagraph 6(e), thirty (30) days after the date on which a Notice of
Termination is given or, if such termination is without Good Reason, such later
date up to sixty (60) days after the date on which such Notice of Termination is
given as Executive may specify in the Notice of Termination (or, if such
termination occurs as a result of the Company providing notice to Executive
under Paragraph 1 that it does not wish to extend the Period of Employment, the
date of the expiration of the current term of this Agreement).

7. Compensation Upon Termination or During Disability.

(a) Death. If Executive’s employment terminates by reason of his death, the
Company shall, within ninety (90) days of death, pay in a lump sum amount to
such person as Executive shall designate in a notice filed with the Company or,
if no such person is designated, to Executive’s estate, Executive’s accrued and
unpaid Base Salary to the date of his death, plus his accrued and unpaid
incentive compensation, if any, under Subparagraph 3(a). Upon the death of
Executive, all unvested stock options shall immediately vest in Executive’s
estate or other legal representatives and become exercisable. All other
stock-based grants and awards held by

 

4



--------------------------------------------------------------------------------

Executive shall vest or be canceled upon the death of Executive in accordance
with their terms. For a period of one (1) year following the Date of
Termination, the Company shall pay such health insurance premiums as may be
necessary to allow Executive’s spouse and dependents to receive health insurance
coverage substantially similar to coverage they received prior to the Date of
Termination. In addition to the foregoing, any payments to which Executive’s
spouse, beneficiaries, or estate may be entitled under any employee benefit plan
shall also be paid in accordance with the terms of such plan or
arrangement. Such payments, in the aggregate, shall fully discharge the
Company’s obligations hereunder.

(b) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
shall continue to receive his accrued and unpaid Base Salary and accrued and
unpaid incentive compensation, if any, under Subparagraph 3(a), until
Executive’s employment is terminated due to disability in accordance with
Subparagraph 6(b) or until Executive terminates his employment in accordance
with Subparagraph 6(e), whichever first occurs. Upon the Date of Termination by
reason of Executive’s disability, all unvested stock options shall immediately
vest and become exercisable. All other stock-based grants and awards held by
Executive shall vest or be canceled upon the Date of Termination in accordance
with their terms. For a period of one (1) year following the Date of
Termination, the Company shall pay such health insurance premiums as may be
necessary to allow Executive and Executive’s spouse and dependents to receive
health insurance coverage substantially similar to coverage they received prior
to the Date of Termination. Upon termination due to death prior to the
termination first to occur as specified in the preceding sentence, Subparagraph
7(a) shall apply.

(c) Termination other than for Good Reason. If Executive’s employment is
terminated by Executive other than for Good Reason as provided in Subparagraph
6(e), then the Company shall, through the Date of Termination, pay Executive his
accrued and unpaid Base Salary at the rate in effect at the time Notice of
Termination is given. Thereafter, the Company shall have no further obligations
to Executive except as otherwise expressly provided under this Agreement,
provided any such termination shall not adversely affect or alter Executive’s
rights under any employee benefit plan of the Company in which Executive, at the
Date of Termination, has a vested interest, unless otherwise provided in such
employee benefit plan or any agreement or other instrument attendant thereto.

(d) Termination by Executive for Good Reason or by the Company without Cause. If
Executive terminates his employment for Good Reason as provided in Subparagraph
6(e) or if Executive’s employment is terminated by the Company without Cause as
provided in Subparagraph 6(d), then the Company shall, through the Date of
Termination, pay Executive his accrued and unpaid Base Salary at the rate in
effect at the time Notice of Termination is given and his accrued and unpaid
incentive compensation, if any, under Subparagraph 3(a). In addition, subject to
the Executive’s execution of a general release of claims in the form attached
hereto as Exhibit A within 21 days after the Date of Termination and the
expiration of the seven-day revocation period applicable thereto,

(i) the Company shall pay Executive an amount equal to the sum of Executive’s
Average Base Salary and Executive’s Average Incentive Compensation (the
“Severance Amount”). The Severance Amount shall be paid in cash in a single lump
sum payment 30 days after the Date of Termination,. For purposes of this
Agreement, “Average Base Salary” shall mean the average of the annual Base
Salary received by Executive for each of the three (3) immediately preceding
fiscal years or such fewer number of complete fiscal years as Executive may have
been employed by the Company or the amount of Base Salary for the prior fiscal
year, whichever is higher. For purposes of this Agreement, “Average Incentive
Compensation” shall mean the average of the annual cash incentive compensation
under Subparagraph 3(a) received by Executive for the three (3) immediately
preceding fiscal years or such fewer number of complete fiscal years as
Executive may have been employed by the Company or the amount of cash incentive
compensation for the prior fiscal year, whichever is higher. In no event shall
“Average Incentive Compensation” include any sign-on bonus, retention bonus or
any other special bonus. Notwithstanding the foregoing, if the Executive
breaches any of the provisions contained in Paragraphs 4 and 5 of this
Agreement, all payments of the Severance Amount shall immediately cease or
become repayable to the Company to the extent paid. Furthermore, in the event
Executive terminates his employment for Good Reason as provided in Subparagraph
6(e), he shall be entitled to the Severance Amount only if he provides the
Notice of Termination provided for in Subparagraph 6(f) within thirty (30) days
after he has complied with the Good Reason Process; and

 

5



--------------------------------------------------------------------------------

(ii) upon the Date of Termination, each unvested stock option that would
otherwise vest during the next twelve (12) months shall accelerate and
immediately vest. All other stock-based grants and awards held by Executive that
would otherwise vest during the next twelve (12) months shall accelerate and
immediately vest upon the Date of Termination; and

(iii) in addition to any other benefits to which Executive may be entitled in
accordance with the Company’s then existing severance policies, the Company
shall, for a period of one (1) year commencing on the Date of Termination, pay
such health insurance premiums as may be necessary to allow Executive and
Executive’s spouse and dependents to continue to receive health insurance
coverage.

(e) Termination for Cause. If Executive’s employment is terminated by the
Company for Cause as provided in Subparagraph 6(c), then the Company shall,
through the Date of Termination, pay Executive his accrued and unpaid Base
Salary at the rate in effect at the time Notice of Termination is
given. Thereafter, the Company shall have no further obligations to Executive
except as otherwise expressly provided under this Agreement, provided any such
termination shall not adversely affect or alter Executive’s rights under any
employee benefit plan of the Company in which Executive, at the Date of
Termination, has a vested interest, unless otherwise provided in such employee
benefit plan or any agreement or other instrument attendant thereto. In
addition, all stock options held by Executive as of the Date of Termination
shall immediately terminate and be of no further force and effect, and all other
stock-based grants and awards shall be canceled or terminated in accordance with
their terms.

Nothing contained in the foregoing Subparagraphs 7(a) through 7(e) shall be
construed so as to affect Executive’s rights or the Company’s obligations
relating to agreements or benefits which are unrelated to termination of
employment.

8. Change in Control Payment. The provisions of this Paragraph 8 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event.

(a) Change in Control. If within eighteen (18) months after the occurrence of
the first event constituting a Change in Control, Executive’s employment is
terminated by the Company without Cause as provided in Subparagraph 6(d) or
Executive terminates his employment for Good Reason as provided in Subparagraph
6(e), then, subject to the Executive executing a general release of claims in
the form attached hereto as Exhibit A within 21 days after the Date of
Termination and the expiration of the seven-day revocation period applicable
thereto:

(i) In lieu of any amounts otherwise payable pursuant to Subparagraph 7(d)(i),
the Company shall pay Executive a single lump sum in cash on the 30th day
following the Date of Termination an amount equal to the sum of (A) Executive’s
current or most recent annual Base Salary plus (B) Executive’s most recent
annual cash incentive compensation under Subparagraph 3(a) for the most recent
fiscal year, excluding any sign-on bonus, retention bonus or any other special
bonus;

(ii) Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement and in lieu of any acceleration of vesting that
would otherwise occur pursuant to Subparagraph 7(d)(ii), upon a Change in
Control, all stock options and other stock-based awards granted to Executive by
the Company shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Change in Control. Executive
shall also be entitled to any other rights and benefits with respect to
stock-related awards, to the extent and upon the terms provided in the employee
stock option or incentive plan or any agreement or other instrument attendant
thereto pursuant to which such options or awards were granted; and

(iii) In lieu of the Company’s obligations to pay health insurance premiums
pursuant to Subparagraph 7(d)(iii), the Company shall, for a period of one
(1) year commencing on the Date of Termination, pay such health insurance
premiums as may be necessary to allow Executive, Executive’s spouse and
dependents to continue to receive health insurance coverage substantially
similar to the coverage they received prior to the Date of Termination.

 

6



--------------------------------------------------------------------------------

(b) Gross Up Payment.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment or payments (collectively, the
“Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of (x) any Excise Tax on the Severance Payments, (y) any Federal,
state, and local income tax, employment tax and Excise Tax, in each case
resulting from the Gross-Up Payment provided by this Subparagraph 8(b)(i), and
(z) any interest and/or penalties assessed with respect to such Excise Tax, but
without deducting any other amounts that may be payable by Executive as a result
of the Severance Payments, including, without limitation, any Federal, state,
and local income tax or employment tax, other than those specifically described
clauses (x), (y) and (z) above, due as a result of the Severance Payments, shall
be equal to the Severance Payments.

(ii) Subject to the provisions of Subparagraph 8(b)(iii), all determinations
required to be made under this Subparagraph 8(b)(ii), including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by KPMG LLP or any other nationally recognized accounting firm selected by
the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or Executive. For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the Gross-Up Payment is to be
made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Date of Termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes. The Gross-Up
Payment, if any, as determined pursuant to this Subparagraph 8(b)(ii), shall be
paid to the relevant tax authorities as withholding taxes on behalf of the
Executive at such time or times as when each Excise Tax payment is due. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (an “Underpayment”). In the event that the
Company exhausts its remedies pursuant to Subparagraph 8(b)(iii) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred, consistent
with the calculations required to be made hereunder, and any such Underpayment,
and any interest and penalties imposed on the Underpayment and required to be
paid by Executive in connection with the proceedings described in Subparagraph
8(b)(iii), shall be promptly paid by the Company to the relevant tax authorities
as withholding taxes on behalf of the Executive.

(iii) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive knows of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, provided that the Company has set aside adequate reserves to cover the
Underpayment and any interest and penalties thereon that may accrue, Executive
shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

 

7



--------------------------------------------------------------------------------

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Subparagraph 8(b)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall pay such amount to the applicable
tax authority on behalf of the Executive as an additional Gross-Up Payment and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties imposed with respect
thereto or with respect to any imputed income; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issues raised by the Internal
Revenue Service or any other taxing authority.

(iv) If, after a Gross-Up Payment by the Company on behalf of the Executive
pursuant to Subparagraph 8(b)(iii), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Subparagraph 8(b)(iii)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).

(c) Definitions. For purposes of this Paragraph 8, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of either (A) the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board (“Voting Securities”) or (B) the then outstanding shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”) (other than
as a result of an acquisition of securities directly from the Company); or

(b) persons who, as of the Commencement Date, constitute the Company’s Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Commencement Date shall be considered
an Incumbent Director if such person’s election was

 

8



--------------------------------------------------------------------------------

approved by or such person was nominated for election by a vote of at least a
majority of the Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

(c) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or
(C) any plan or proposal for the liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided , however , that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns twenty-five percent (25%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or
(B) Common Stock, then a “Change of Control” shall be deemed to have occurred
for purposes of the foregoing clause (a).

9. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At his home address as shown

in the Company’s personnel records;

if to the Company:

Harvard Bioscience, Inc.

84 October Hill Road

Holliston, MA 01746-1371

Attention: Board of Directors of Harvard Bioscience, Inc.

with a copy to:

H. David Henken

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

10. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company

 

9



--------------------------------------------------------------------------------

expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a breach of this Agreement
and shall constitute Good Reason if the Executive elects to terminate
employment.

11. Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Massachusetts (without regard to
principles of conflicts of laws).

12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
invalid portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding the above,
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
Paragraph 4 or 5 hereof. Furthermore, should a dispute occur concerning
Executive’s mental or physical capacity as described in Subparagraph 6(b), 6(c)
or 7(b), a doctor selected by Executive and a doctor selected by the Company
shall be entitled to examine Executive. If the opinion of the Company’s doctor
and Executive’s doctor conflict, the Company’s doctor and Executive’s doctor
shall together agree upon a third doctor, whose opinion shall be binding.

15. Third-Party Agreements and Rights. Executive represents to the Company that
Executive’s execution of this Agreement, Executive’s employment with the Company
and the performance of Executive’s proposed duties for the Company will not
violate any obligations Executive may have to any employer or other party, and
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

16. Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. Executive’s cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after Executive’s
employment, Executive also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company. The Company shall
also provide Executive with compensation on an hourly basis at a rate equivalent
to the hourly rate of the Executive’s last annual Base Salary calculated using a
forty (40) hour week over fifty-two (52) weeks for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Paragraph 16, including, but not limited to, reasonable
attorneys’ fees and costs.

 

10



--------------------------------------------------------------------------------

17. Section 409A of the Code.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

18. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise, and vice versa.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF , the parties have executed this Agreement effective on the
date and year first above written.

 

HARVARD BIOSCIENCE, INC. By:  

/s/ David Green

Name:   David Green Title:   President EXECUTIVE  

/s/ Thomas McNaughton

Thomas McNaughton

 

12



--------------------------------------------------------------------------------

EXHIBIT A- FORM OF GENERAL RELEASE OF CLAIMS

This Release Agreement (the “Release Agreement”) is entered into between Thomas
McNaughton (the “Executive”) and Harvard Bioscience, Inc. (the “Company”). This
is the Release Agreement referenced in the Agreement between the Executive and
the Company dated November 13, 2008 (the “Employment Agreement”). The
consideration for the Executive’s agreement to this Release Agreement consists
of certain termination benefits as set forth in the Employment Agreement and the
terms of this Release Agreement. The consideration for the Company’s agreement
to this Release Agreement consists of the terms of this Release Agreement.

The Executive and the Company (together, the “Parties”) agree as follows:

Release. The Executive voluntarily releases and forever discharges the Company
and each of its subsidiaries, affiliates, predecessors, successors, assigns, and
current and former directors, officers, employees, representatives, attorneys,
agents, and all persons acting by, through, under or in concert with any of the
foregoing (any and all of whom or which are hereinafter referred to as “Company
Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, known or
unknown (collectively, “Claims”) that the Executive now has, owns or holds, or
claims to have, own, or hold, or that he at any time had, owned, or held, or
claimed to have had, owned, or held against any Company Party or Parties. This
general release of Claims includes, without implication of limitation, the
release of all Claims:

 

•  

relating to the Executive’s employment by and termination from employment with
the Company;

 

•  

of wrongful discharge;

 

•  

of breach of contract;

 

•  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of
discrimination or retaliation under Mass. Gen. Laws ch. 151B);

 

•  

under any other federal or state statute, to the fullest extent that Claims may
be released;

 

•  

of defamation or other torts;

 

•  

of violation of public policy;

 

•  

for salary, bonuses, vacation pay or any other compensation or benefits; and

 

•  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

1. Limitations on Release.

(a) Employment Agreement. Nothing in this Release Agreement limits either
Party’s rights under the Employment Agreement.

 

13



--------------------------------------------------------------------------------

(b) Benefit and Enforcement Rights. Nothing in this Release Agreement is
intended to release or waive the Executive’s right to COBRA, unemployment
insurance benefits or any accrued and vested retirement benefits, the right to
seek enforcement of this Release Agreement or any rights referenced in this
Section of this Release Agreement.

(c) Indemnification. It is further understood and agreed that the Executive’s
rights to indemnification as provided in the Company’s certificate of
incorporation, bylaws or any indemnification agreement between the Company and
the Executive (it being acknowledged and agreed by the Executive that, as of the
date of this Agreement, there are no amounts owing to the Executive pursuant to
any such indemnification rights), remain fully binding and in full effect
subsequent to the execution of this Release Agreement.

(d) Exceptions. This Release Agreement does not prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts. This Release Agreement also does not preclude
the Executive from benefiting from classwide injunctive relief awarded in any
fair employment practices case brought by any governmental agency; provided that
such relief does not result in the Executive’s receipt of any monetary benefit
or substantial equivalent thereof.

2. No Assignment. Each Party represents that he or it has not assigned to any
other person or entity any Claims against any other Party or, in the case of the
Executive, any Claim against any Company Party.

3. No Disparagement. The Executive shall not make any disparaging statements
about the Company, members of the Board of Directors, any officer of the Company
or any other employee of the Company. The Executive shall direct he immediate
family not to make any disparaging statements about any of the foregoing. Any
statement by a member of he immediate family shall be deemed to be a statement
by the Executive for purposes of this paragraph. The Executive shall be
considered to represent that he has complied and shall continue to comply with
he nondisparagement obligations under this paragraph from the Date of
Termination (as defined in the Employment Agreement); provided that this
representation shall have no effect if this Release Agreement does not become
effective. Notwithstanding the foregoing, nothing in this paragraph shall be
construed to apply to any statements made in the course of testimony in a legal
proceeding or in any required written statements in any such proceeding.

4. Litigation and Regulatory Cooperation. The Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while Executive was employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall also provide Executive with

 

14



--------------------------------------------------------------------------------

compensation on an hourly basis at a rate equivalent to the hourly rate of the
Executive’s last annual Base Salary (as defined in the Employment Agreement)
calculated using a forty (40) hour week over fifty-two (52) weeks for requested
litigation and regulatory cooperation that occurs after his termination of
employment, and reimburse Executive for all costs and expenses incurred in
connection with his performance under this Section 5, including, but not limited
to, reasonable attorneys’ fees and costs.

5. Reaffirmation of Post-Employment Restrictive Covenants. The Executive
reaffirms the restrictive covenants under the Employment Agreement to which he
is subject as follows: [Insert as appropriate.]

6. Right to Consider and Revoke Release Agreement. This Release Agreement shall
be considered to have been offered to both Parties on the Termination Date as
defined in the Employment Agreement. Each Party acknowledges that he or it has
been given the opportunity to consider this Release Agreement for a period
ending twenty-one (21) days after the Termination Date. In the event that either
Party has executed this Release Agreement within less than twenty-one (21) days
of the Termination Date, such Party acknowledges that such decision was entirely
voluntary and that he or it had the opportunity to consider this Release
Agreement until the end of the twenty-one (21) day period. To accept this
Release Agreement, the Executive shall deliver a signed Release Agreement to the
Company’s Board of Directors within such twenty-one (21) day period. To accept
this Release Agreement, the Company shall deliver a signed Release Agreement to
the Executive within such twenty-one (21) day period. Both Parties acknowledge
that for a period of seven (7) days from the date when the Executive executes
this Release Agreement (the “Revocation Period”), he shall retain the right to
revoke this Release Agreement by written notice that is received by the Board of
Directors of the Company before the end of the Revocation Period. This Release
Agreement shall take effect only if it is accepted by both Parties within the
twenty-one (21) day period as set forth above and if it is not revoked pursuant
to the preceding sentence. If those conditions are satisfied, this Release
Agreement shall become effective and enforceable on the date immediately
following the last day of the Revocation Period (the “Effective Date”).

7. Other Terms.

(a) Legal Representation; Review of Release Agreement. The Executive
acknowledges that he has been advised to discuss all aspects of this Release
Agreement with he attorney. Each Party represents that he or it has carefully
read and fully understands all of the provisions of this Release Agreement and
that he or it is voluntarily entering into this Release Agreement.

(b) Binding Nature of Release Agreement. This Release Agreement shall be binding
upon each of the parties and upon their heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of both
parties and to their heirs, administrators, representatives, executors,
successors, and assigns.

(c) Modification of Release Agreement; Waiver. This Release Agreement may be
amended, revoked, changed, or modified only upon a written agreement executed by
both Parties. No modification waiver of any provision of this Release Agreement
will be valid unless it is in writing and signed by the party against whom such
waiver is charged. The failure of either Party to require the performance of any
term or obligation of this Release Agreement, or the waiver by either Party of
any breach of this Release Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

15



--------------------------------------------------------------------------------

(d) Severability. In the event that at any future time it is determined by a
court of competent jurisdiction that any covenant, clause, provision or term of
this Release Agreement is illegal, invalid or unenforceable, the remaining
provisions and terms of this Release Agreement shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release Agreement. In the event of such severance, the
remaining covenants shall be binding and enforceable.

(e) Enforcement. Sections 4, 5 and 6 of this Release Agreement shall be subject
to enforcement pursuant to the same procedures that apply to a breach of
Paragraphs 4 or 5 of the Employment Agreement (as further detailed in Paragraph
14 of the Employment Agreement). Any other disputes concerning this Release
Agreement shall be subject to resolution pursuant to Section 14 of the
Employment Agreement.

(f) Governing Law and Interpretation. This Release Agreement shall be deemed to
be made and entered into in the Commonwealth of Massachusetts, and shall in all
respects be interpreted, enforced and governed under the laws of Massachusetts,
without giving effect to the conflict of laws provisions of Massachusetts law.
The language of all parts of this Release Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either of the Parties.

(g) Counterparts. This Release Agreement may be executed in counterparts. Signed
counterparts shall together be considered to be part of the same document.

(h) Entire Agreement; Absence of Reliance. This Release Agreement constitutes
the entire agreement between the Executive and the Company concerning any
subject matter of this Release Agreement and supersedes all prior agreements
between the parties with respect to any related subject matter, except the
Employment Agreement. The Executive acknowledges that he is not relying on any
promises or representations by the Company or its agents, representatives or
attorneys regarding any subject matter addressed in this Release Agreement.

So agreed by the Parties.

 

HARVARD BIOSCIENCE, INC.     By:  

 

   

 

      Date

 

   

 

Executive     Date

 

16